DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent No.: 7,206,423, hereinafter, “Feng”) in view of Thoen (US Pub. No.: 2017/0366924).
Regarding claims 1, 11 and 21-22, Feng teaches an apparatus for low power communication links between wireless devices (see figures 1-2), comprising:
a first wireless device comprising (see figures 1-2, acoustic I/O component 30a with earphone 24a, col.2, ln.34-55): 
a processor (see figure 2, it is clearly seen that the acoustic I/O component 30a should comprise a processor for processing the signal from the input circuitry 34, col.3, ln.15-20);
a memory communicatively coupled with the processor and storing computer-readable code that, when executed by the processor, causing the first wireless device to 
establishing a first electrical signal communication link to a source wireless device through a human body (see figures 1-2, processing component 30c, link 27a, col.3, ln.34-67);
receiving communications from the source wireless device via the electrical signal communication link through the human body (see figures 1-2, col.3, ln.34-67, processing component 30c);
a second wireless device comprising (see figures 1-2, acoustic I/O component 30b with earphone 24b, col.2, ln.34-55): 
a processor (see figure 2, it is clearly seen that the acoustic I/O component 30b should comprise a processor for processing the signal from the input circuitry 34, col.3, ln.15-20);
a memory communicatively coupled with the processor and storing computer-readable code that, when executed by the processor, causing the second wireless device to (examiner take official notice that the earphone comprise the memory is well known in the communication device):
establishing a second electrical signal communication link to the source wireless device through a human body (see figures 1-2, processing component 30c, link 27b, col.3, ln.34-67);
receiving communications from the source wireless device via the second electrical signal communication link through the human body (see figures 1-2, col.3, ln.34-67, processing component 30c, link 27b); and

It should be noticed that Feng fails to teach MFMI signal through the human body. However, Thoen teaches MFMI signal through the human body (see figure 3, earbud 302 and 304, [0054-0057, 0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thoen into view of Feng in order to prevent the interference if transmit the signal through the body.
Regarding claims 2 and 12, Thoen further teaches the first wireless device and the second wireless device can communicate with each other independent of the source wireless device (see figure 3, mobile 306 communicate with device 302 via link 308 audio L and mobile 306 communicate with device 304 via link 310 audio R. They are communicate independently).
Regarding claims 3 and 13, Thoen teaches establishing, by the first wireless device, a third NULEF communication link with the second wireless device through the human body (see figure 4A, first device 402 communicate with second device 404 via link 412).
Regarding claims 5 and 15, Thoen teaches the first wireless device and the second wireless device can communicate with each other via a Bluetooth 
Regarding claims 7 and 17, Thoen teaches the source wireless device can communicate with the first wireless device independent of the second wireless device (see figure 3, mobile 306 communicate with device 302 via link 308 audio L and mobile 306 communicate with device 304 via link 310 audio R. They are independently communicated).
Regarding claims 8 and 18, Thoen teaches the source wireless device can communicate with the first wireless device and second wireless device at the same time (see figure 3, it is clearly seen that device 308 communicate with device 302 and 304 the same time to provide stereo signal).

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent No.: 7,206,423, hereinafter, “Feng”) in view of Thoen (US Pub. No.: 2017/0366924) as applied to claims 1 and 11 above, and further in view of Teague et al. (US Pub. No.: 2014/0269667, hereinafter, “Teague”).
Regarding claims 9 and 19, Feng and Thoen, in combination, fails to teach the source wireless device can attempt to reestablish a communication link with the first wireless device and second wireless device if either wireless device loses connection to the source wireless device. However, Teague teaches the source wireless device (device 110) can attempt to reestablish a communication link with the first wireless 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Teague into view of Feng and Thoen in order to maintain the connection between two devices.
Regarding claims 10 and 20, Teague further teaches the first wireless device and second wireless device can independently attempt to reestablish a communication link with the source wireless device if either wireless device loses connection to the source wireless device (see figure 1, [0031], it is clearly seen that device 140 or device 160 are independently reconnected to device 110).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649